 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   DERRICK L COLLINS,                                 No. 2:19–cv–1530 TLN–KJN PS
12                      Plaintiff,                      ORDER CLOSING CASE
13          v.                                          (ECF No. 22.)
14   XL CONSTRUCTION, et al.,
15                      Defendants.
16

17          On March 24, 2020, plaintiff filed a notice of voluntary dismissal of this case without

18   prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i). (ECF No. 83.)

19          Federal Rule of Civil Procedure 41(a)(1)(A) provides that “the plaintiff may dismiss an

20   action without a court order by filing . . . (i) a notice of dismissal before the opposing party serves

21   either an answer or a motion for summary judgment . . . .” “Under Rule 41(a)(1), a plaintiff has

22   an absolute right voluntarily to dismiss his action prior to service by the defendant of an answer

23   or a motion for summary judgment. Even if the defendant has filed a motion to dismiss, the

24   plaintiff may terminate his action voluntarily by filing a notice of dismissal under Rule 41(a)(1).

25   The dismissal is effective on filing and no court order is required...Unless otherwise stated, the

26   dismissal is ordinarily without prejudice to the plaintiff’s right to commence another action for

27   the same cause against the same defendants.” Concha v. London, 62 F.3d 1493, 1506 (9th Cir.

28   1995); see also United States v. Real Property Located at 475 Martin Lane, Beverly Hills, CA,
                                                       1
 1   545 F.3d 1134, 1145 (9th Cir. 2008) (noting that dismissal under Rule 41(a)(1)(A)(i) requires no

 2   action on the part of the court and divests the court of jurisdiction once the notice of voluntary

 3   dismissal is filed).

 4               Here, defendants have yet to serve either an answer or motion for summary judgment.

 5   Thus, plaintiff’s notice of dismissal is effective without a court order, and this case is dismissed

 6   without prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i). The Clerk of Court

 7   is directed to CLOSE this case and vacate all dates.

 8   Dated: March 24, 2020

 9

10

11
     coll.1530
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
